UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) DELAWARE 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street 91702 Azusa, California (Zip Code) (Address of principal executive offices) (626) 334-3395 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as ofMay 2, 2008, was 14,096,227. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 6. Exhibits 16 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) March 31, December 31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3 $ - Accounts receivable, net of allowance for bad debts of $454 and 36,311 33,421 Inventories 27,856 31,648 Prepaid expenses and other current assets 1,834 1,781 Deferred income taxes 6,206 7,364 Total current assets 72,210 74,214 PROPERTY AND EQUIPMENT—Net 4,032 4,070 OTHER ASSETS—Net 1,136 1,174 INTANGIBLE ASSETS—Net 54,105 54,546 GOODWILL 17,463 17,463 TOTAL $ 148,946 $ 151,467 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 9,176 $ 13,043 Accrued expenses 1,585 2,134 Trade allowances 7,041 5,001 Sales returns reserve 9,363 10,396 Income taxes payable 2,669 3,125 Line of credit borrowings 7,512 10,168 Current portion of long-term debt 2,625 3,000 Total current liabilities 39,971 46,867 DEFERRED COMPENSATION 804 829 DEFERRED INCOME TAXES 20,333 20,821 LONG-TERM DEBT 9,750 10,500 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: SeriesA preferred stock, $.01 par value—10,000,000shares authorized,noshares issued and outstanding at March 31, 2008 and December 31, 2007 - - Common stock, $.01 par value—50,000,000shares authorized, 14,096,227 and 14,095,727shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively 141 141 Additional paid-in capital 59,792 59,173 Retained earnings 18,155 13,136 Total stockholders' equity 78,088 72,450 TOTAL $ 148,946 $ 151,467 See notes to condensed consolidated financial statements. -1- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except per share data) Three Months Ended March 31, 2008 2007 NET SALES $ 42,661 $ 35,723 COST OF SALES 18,946 15,102 GROSS PROFIT 23,715 20,621 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 14,876 13,110 INCOME FROM OPERATIONS 8,839 7,511 INTEREST EXPENSE-NET 358 404 OTHEREXPENSE (INCOME) 87 (5 ) INCOME BEFORE INCOME TAXES 8,394 7,112 PROVISION FOR INCOME TAXES 3,375 2,810 NET INCOME $ 5,019 $ 4,302 NET INCOME PER COMMON SHARE: Basic $ 0.36 $ 0.31 Diluted $ 0.34 $ 0.30 WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic 14,095,834 13,866,389 Diluted 14,579,437 14,537,147 See notes to condensed consolidated financial statements. -2- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) Three Months Ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 5,019 $ 4,302 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 712 669 Exchange rate loss 317 - Deferred income taxes 670 (1,313 ) Provision for bad debts 18 15 Amortization of debt issuance costs 9 8 Recognition of stock-based compensation 591 452 Tax benefit on exercise of stock options (2 ) - Changes in operating assets and liabilities: Accounts receivable (3,226 ) (2,370 ) Inventories 3,819 2,275 Prepaid expenses and other current assets (53 ) 174 Other assets 5 (88 ) Accounts payable (3,792 ) (2,449 ) Accrued expenses, trade allowances and sales returns reserve 459 932 Income taxes payable (456 ) 3,278 Net cash provided by operating activities 4,090 5,885 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (308 ) (250 ) CASH FLOWS FROM FINANCING ACTIVITIES: Paydowns of term loans (1,125 ) (375 ) Net paydowns under line of credit (2,656 ) (5,260 ) Debt issuance costs - (13 ) Tax benefit on exercise of stock options 2 8 Net cash used in financing activities (3,779 ) (5,640 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 3 (5 ) CASH AND CASH EQUIVALENTS—Beginning of period - 26 CASH AND CASH EQUIVALENTS—End of period $ 3 $ 21 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION—Cash paid during the period for: Interest, net of amounts capitalized $ 436 $ 402 Income taxes $ 3,161 $ 846 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES - The Company had accounts payable of $62 and $247 outstanding relating to purchases of property and equipment as of March 31, 2008 and 2007, respectively. See notes to condensed consolidated financial statements. -3- PHYSICIANS FORMULA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physicians Formula Holdings,Inc., a Delaware corporation (the ‘‘Company’’, ‘‘we’’ or ‘‘our’’), and its wholly owned subsidiary, Physicians Formula,Inc. (‘‘Physicians’’), a New York corporation, and its wholly owned subsidiaries, Physicians Formula Cosmetics,Inc., a Delaware corporation,and Physicians Formula DRTV, LLC, a Delaware limited liability company. The Company develops, markets, manufactures and distributes innovative, premium-priced products for the mass market channel. The Company’s products include face powders, bronzers, concealers, blushes, foundations, eye shadows, eyeliners, brow makeup and mascaras. The Company sells its products to mass market retailers such as Wal-Mart, Target, CVS, Walgreens and Kroger. The accompanying condensed consolidated balance sheet as ofMarch 31, 2008, the condensed consolidated statements of income for the three months endedMarch 31, 2008 and 2007 and the condensed consolidated statements of cash flows for thethree months ended March 31, 2008 and 2007 are unaudited. These unaudited condensedconsolidated interim financial statements have been prepared in accordance with accounting principlesgenerally acceptedin the United States of America (‘‘GAAP’’)for interim financial information and Article 10 of Regulation S-X. In the opinion of the Company’s management, the unaudited condensed consolidated interim financial statements include all adjustments of a normal recurring nature necessary for the fair presentation of the Company’s financial position as of March 31, 2008, its results of operations for the three months endedMarch 31, 2008 and 2007, and its cash flows for thethree months ended March 31, 2008 and 2007. The results for the interim periods are not necessarily indicative of the results to be expected for any future period or for the fiscal year ending December 31, 2008. The condensed consolidated balance sheet as of December 31, 2007 has been derived from the audited consolidated balance sheet as of that date. These condensed consolidated interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. Use of Estimates—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. 2.NEW ACCOUNTING STANDARDS In September 2006, the Financial Accounting Standards Board (‘‘FASB’’) issued Statement of Financial Accounting Standard (“SFAS”) No. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements. SFAS No. 157 requires companies to disclose the fair value of financial instruments according to a fair value hierarchy as defined in the standard. SFAS No. 157 became effective for the Companyon January 1,2008 and will be applied on a prospective basis. In February 2008, the FASB issued FASB Staff Position No. 157-2, which defers the effective date of SFAS No. 157 by a year for nonfinancial assets and liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).The Company adopted SFAS No. 157 on January 1, 2008, except as they relate to non-financial assets and liabilities, which would be adopted on January 1, 2009, as allowed under SFAS No. 157.The adoption did not have an impacton the condensed consolidated financial statements. The Company has not yet determined the impact, if any, on our condensed consolidated financial statements for non-financial assets and liabilities. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 (“SFAS No. 159”). SFAS No. 159 permits entities to choose to measure eligible items at fair value at specified election dates and report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. SFAS No. 159became effective for the Company on January 1, 2008. The Company adopted SFAS No. 159 and there was noimpact on the condensed consolidated financial statements. -4- 3.NET INCOME PER SHARE Basic net income per common share is computed as net income divided by the weighted-average number of common shares outstanding during the period. Diluted net income per share reflects the potential dilution that could occur from the exercise of outstanding stock options and is computed by dividing net income by the weighted-average number of common shares outstanding for the period, plus the dilutive effect of outstanding stock options, calculated using the treasury stock method. The following table summarizes the potential dilutive effect of outstanding stock options, calculated using the treasury stock method: Three Months Ended March 31, 2008 2007 Weighted-average number of common shares—basic 14,095,834 13,866,389 Effect of dilutive employee stock options 483,603 670,758 Weighted-average number of common shares—diluted 14,579,437 14,537,147 Stock options for the purchase of662,000 and 300,000 shares of common stock were excluded from the above calculation during the three months ended March 31, 2008 and 2007, respectively, as the effect of those options was anti-dilutive. 4.INVENTORIES Inventories consist of the following (dollars in thousands): March 31, December 31, 2008 2007 Raw materials and components $ 14,642 $ 17,307 Finished goods 13,214 14,341 Total $ 27,856 $ 31,648 5.PROPERTY AND EQUIPMENT Property and equipment consist of the following (dollars in thousands): March 31, December 31, Useful Lives 2008 2007 Tooling 3 to 5 years $ 509 $ 479 Leasehold improvements Lesser of term of lease to 5 years 1,062 1,054 Machinery and equipment 3 to 8 years 2,528 2,493 Furniture and fixtures 5 to 8 years 334 330 Computer equipment 3 years 1,927 1,840 Construction in progress 1,141 1,073 Total property and equipment 7,501 7,269 Accumulated depreciation (3,469 ) (3,199 ) Total $ 4,032 $ 4,070 Depreciation expense was $271,000 and $229,000 for the three months endedMarch 31, 2008 and 2007, respectively. Capitalized interest is recorded on construction-in-progress using the average interest rateover the construction periodduring thethree months ended March 31,2008. Interest of $17,000 was capitalized for the three months ended March 31, 2008. Capitalized interest for the three months ended March 31, 2007 was not significant. -5- 6.INTANGIBLE ASSETS Intangible assets consist of the following as ofMarch 31, 2008 (dollars in thousands): Gross Carrying Amount Accumulated Amortization Total Trade names $ 29,500 $ - $ 29,500 Patents 8,699 2,561 6,138 Distributor relationships 23,701 5,234 18,467 Total $ 61,900 $ 7,795 $ 54,105 Intangible assets consist of the following as ofDecember 31, 2007 (dollars in thousands): Gross Carrying Amount Accumulated Amortization Total Trade names $ 29,500 $ - $ 29,500 Patents 8,699 2,417 6,282 Distributor relationships 23,701 4,937 18,764 Total $ 61,900 $ 7,354 $ 54,546 Amortization expense was $441,000 in each of the three month periods ended March 31, 2008 and 2007. Amortization of intangible assets for the remainder of 2008 will be approximately $1,324,000 and will be approximately $1,765,000 in each of the next five years. -6- 7.EQUITY AND STOCK OPTION PLANS 2006 Equity Incentive Plan In connection with the Company’s initial public offering in November 2006, the Company adopted the Physicians Formula Holdings, Inc. 2006 Equity Incentive Plan (the “2006 Plan”). The 2006 Plan provides for grants of stock options, stock appreciation rights, restricted stock, restricted stock units, deferred stock units and other performance awards to directors, officers and employees of the Company, as well as others performing services for the Company. The options generally have a 10-year life and vest in equal monthly installments over a four-year period. As of March 31, 2008, a total of 796,775 shares of the Company’s common stock were available for issuance under the 2006 Plan. This amount will automatically increase on the first day of each fiscal year ending in 2016 by the lesser of: (i) 2% of the shares of common stock outstanding on the last day of the immediately preceding fiscal year or (ii) such lesser number of shares as determined by the compensation committee of the Board of Directors.
